Case 8:18-cv-02544-AEP Document 25 Filed 04/16/21 Page 1 of 2 PageID 920




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


  JAMES MOYE,

               Plaintiff,

  v.                                                  Case No. 8:18-cv-02544-AEP

  ANDREW M. SAUL,
  Commissioner of Social Security,

               Defendant.
                                             /


                                         ORDER

        This cause comes before the Court upon the Amended Motion for Attorney’s

  Fees Under 42 U.S.C. § 406(b) (Doc. 24). On March 18, 2020, this Court entered

  an Order reversing and remanding the decision of the Commissioner under sentence

  four of 42 U.S.C. § 405(g) (Doc. 16). Upon remand, the Commissioner issued a

  favorable decision for Plaintiff resulting in an award of disability benefits (Doc. 24).

  As a result of the favorable decision, Plaintiff’s counsel now seeks payment of fees

  in the amount of $18,076.75 pursuant to 42 U.S.C. § 406(b).

        The Court previously awarded Plaintiff’s fees in the amount of $4,022.35

  pursuant to the EAJA (Docs. 19,20,21). Plaintiff’s counsel seeks payment of fees

  in the amount of $18,076.75 pursuant to 42 U.S.C. § 406(b).

        Under 42 U.S.C. § 406(b), when a court renders a judgment favorable to a

  Social Security claimant who was represented before the court by counsel, the court
Case 8:18-cv-02544-AEP Document 25 Filed 04/16/21 Page 2 of 2 PageID 921



  may allow a reasonable fee for such representation, not to exceed twenty-five

  percent of the total past-due benefits to which the claimant is entitled. 42 U.S.C. §

  406(b)(1)(A). A plaintiff’s counsel may recover attorneys’ fees under both 42 U.S.C.

  § 406(b) and EAJA. Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002). The plaintiff’s

  attorney must, however, refund to the plaintiff the amount of the smaller fee. Id.

  Here, the Social Security Administration withheld a total of $18,076.75 from

  Plaintiff’s past-due benefits for possible payment of attorney’s fees in federal court

  (Doc. 24). Upon review of the fee agreement (Doc. 24-1) and the itemization of

  services rendered by counsel (Doc. 24-3), the Court determines that an award of fees

  in the amount of $18,076.75 is reasonable and appropriate. Accordingly, it is hereby

          ORDERED:

          1. Plaintiff’s request for an award of attorney’s fees under 42 U.S.C. § 406(b)

  (Doc. 24) is GRANTED.

          2. Plaintiff’s counsel is awarded fees in the amount of $18,076.75 pursuant

  to 42 U.S.C. § 406(b).

          DONE AND ORDERED in Tampa, Florida, on this 16th day of April,

  2021.




  cc: Counsel of Record


                                             2
